Citation Nr: 0109344	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  94-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing, for the period prior to February 
7, 1995.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral defective hearing, for the period from February 7, 
1995 through June 9, 1999.

3.  Entitlement to an evaluation in excess of 50 percent for 
bilateral defective hearing, for the period on and subsequent 
to June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1943 to October 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Atlanta, Georgia, Regional Office (RO), which confirmed a 
"protected" 10 percent evaluation for bilateral defective 
hearing.  An October 1996 Travel Board hearing was held 
before a Board Member.  In January 1997, the Board remanded 
the case for additional evidentiary development.  

With regard to a procedural matter involving the bilateral 
defective hearing increased rating issue, the VA amended its 
regulations for rating diseases of the ear and other sense 
organs (which includes defective hearing acuity).  See 64 
Fed. Reg. 25,202-210 (May 11, 1999) (codified at 38 C.F.R. 
§§ 4.85-86 (1999-2000)), effective June 10, 1999.  

In a January 2000 rating decision, the evaluation for 
bilateral defective hearing was increased from 10 percent to 
20 percent, effective February 7, 1995, and from 20 percent 
to 50 percent, effective July 26, 1999.  By a subsequent May 
2000 rating decision, the July 26, 1999 effective date 
assigned for said 50 percent evaluation was revised to June 
10, 1999 (the effective date of said amended regulations).  
In light of the aforestated procedural history, the Board has 
reframed the bilateral defective hearing disability appellate 
issue as the issues listed on the title page of this 
decision.  The bilateral defective hearing disability rating 
issues as delineated remain in appellate status, since 
appellant has not expressly withdrawn them from his appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2001, the Board's administrative staff sent 
appellant and his representative a letter, informing them 
that since the Board Member who had conducted said October 
1996 Travel Board hearing had left the Board, appellant had 
the right to another Board hearing.  Later that month, 
appellant returned that letter and indicated therein that he 
did not want another hearing.  


FINDINGS OF FACT

1.  Appellant's bilateral hearing acuity was clinically shown 
at Level I for the right ear and Level IV for the left ear, 
for the period prior to February 7, 1995.

2.  Appellant's bilateral hearing acuity was clinically shown 
at Level III for the right ear and Level IX for the left ear, 
for the period from February 7, 1995 through June 9, 1999.

3.  Appellant's bilateral hearing acuity has been recently 
clinically shown at Level VI for the right ear and Level XI 
for the left ear, for the period on and subsequent to June 
10, 1999.  


CONCLUSION OF LAWS

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral defective hearing, for the period prior to 
February 7, 1995, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.85, 4.87, 
Diagnostic Codes 6100, 6101 (effective prior to June 10 
1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral defective hearing, for the period from February 
7, 1995 through June 9, 1999, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.85, 
4.87, Diagnostic Code 6102 (effective prior to June 10 1999).  

3.  The criteria for an evaluation in excess of 50 percent 
for bilateral defective hearing, for the period on and 
subsequent to June 10, 1999, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.85 
(effective prior and on and subsequent to June 10 1999); 38 
C.F.R. § 4.86(a) (effective on and subsequent to June 10 
1999); and 38 C.F.R. § 4.87 and Diagnostic Code 6105 
(effective prior to June 10 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his bilateral 
hearing loss warrants a higher disability rating.  It is 
asserted that he has conversational hearing difficulties.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the appellate 
issues with directions to provide further assistance to 
appellant.  A comprehensive medical history and detailed 
findings with respect to the service-connected bilateral 
defective hearing disability over the years are documented in 
the medical evidence.  Numerous audiologic examinations have 
been conducted during the periods in question, which included 
speech discrimination and puretone audiometry testing; and 
said examinations are sufficiently detailed and comprehensive 
for rating his hearing acuity.  

Moreover, there is no indication that more recent, relevant 
medical records exist that would show a greater degree of 
severity of that disability than that shown on said 
examinations.  Pursuant to remand, additional private and VA 
medical records were obtained.  Additionally, appellant was 
issued a Statement of the Case and Supplemental Statements of 
the Case, which included relevant rating criteria and 
clinical evidence and a detailed explanation of the rationale 
for said rating decisions.  Thus, the Board concludes that 
the duty to assist as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107), has been satisfied with respect to the issues on 
appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's bilateral defective hearing 
in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under VA regulations in effect prior to June 10, 1999, the 
severity of a veteran's hearing loss was determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110.  Evaluations of bilateral defective hearing 
ranged from noncompensable to 100 percent based upon organic 
impairment of hearing acuity, as measured by results of 
controlled speech discrimination tests, and average hearing 
threshold level, as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz 
(cycles per second).  The VA's revised Schedule for Rating 
Disabilities provided a framework by which such audiometric 
test results may be translated into a numeric designation 
ranging from Level I (for essentially normal hearing acuity) 
to Level XI (for profound deafness), in order to rate the 
degree of disability resulting from the service-connected 
defective hearing.  Under 38 C.F.R. § 4.85(c) Table VIa was 
used only when the Chief of the Audiology Clinic certified 
that language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  

With respect to the period prior to February 7, 1995, the 
service medical records reflect that after appellant 
sustained acoustic trauma from a grenade explosion in 1944, 
bilateral defective hearing was diagnosed.  Clinically, a 
June 1951 VA examination reported bilateral perforated 
tympanic membranes; and a spoken word hearing test was 
"2/20" and "10/20" for the right and left ears, 
respectively.  An August 1959 VA examination indicated that 
he had been a weaver since 1946.  Speech reception thresholds 
were 46 and 10 decibels with speech recognition ability of 98 
percent and 94 percent for the right and left ears, 
respectively.  A January 1987 VA examination indicated that 
he was receiving treatment for various disabilities and was 
unemployed.  

A July 1988 VA examination revealed that average pure tone 
thresholds were 26 and 84+ decibels with speech recognition 
ability of 96 and 90 for the right and left ears, 
respectively.  February 1992 VA examinations reported a 
history of middle ear pathology and noted that audiometric 
results were somewhat decreased as compared to 1988 
examination.  In particular, on February 22, 1992 VA 
examination, average pure tone thresholds were 38 and 62 
decibels with speech recognition ability of 88/76 and 68/80 
for the right and left ears, respectively.  VA outpatient 
treatment records revealed that in 1992, he received 
treatment for otitis media with fluid in the middle ear, 
which included surgical insertion of a left ear Eustachian 
tube in June 1992.

On July 1993 VA examination, the recorded pure tone 
thresholds were the following (in decibels):  For the right 
ear, 15 at 1,000 Hertz, 10 at 2,000 Hertz, 45 at 3,000 Hertz, 
and 50 at 4,000 Hertz; and for the left ear, 60 at 1,000 
Hertz, 85 at 2,000 Hertz, 80 at 3,000 Hertz, and 105 at 4,000 
Hertz.  Average pure tone thresholds were 30 and 82.5 
decibels with speech recognition ability of 96 and 90 for the 
right and left ears, respectively.  Mild and severe mixed 
hearing loss in the respective right and left ears were 
noted.  

A February 1994 rating decision confirmed a 10 percent 
evaluation for bilateral defective hearing, apparently 
primarily based on said July 1993 VA examination results.  
Evidence received subsequent to that rating decision included 
a January 1994 VA examination report, which reported average 
pure tone thresholds were 48 and 40 decibels with speech 
recognition ability of 92 and 60 for the right and left ears, 
respectively.  A March 1994 VA hospitalization report 
indicated that he underwent a left radical mastoidectomy with 
obliteration of the middle ear.  Although a May 1994 VA 
examination report revealed that average pure tone thresholds 
were 48 and 80 decibels for the right and left ears, 
respectively, speech discrimination scores were not 
mentioned.

With application of the aforementioned regulations to the 
facts of this case, for the period prior to February 7, 1995, 
the Board finds that since on said July 1993 VA examination, 
the puretone threshold average in the right ear was 30 
decibels with speech recognition ability of 96 percent (Level 
I), and puretone threshold average in the other ear was 82.5 
with speech recognition ability of 90 percent (Level IV), a 
noncompensable rating for the service-connected bilateral 
defective hearing would have been appropriate under 38 C.F.R. 
§§ 4.85, 4.87, Code 6100, but for the fact that a 10 percent 
evaluation was a "protected" rating.  See 38 C.F.R. 
§ 3.951(b).  

These results on said July 1993 VA examination represented 
the most current assessment of his hearing acuity at the time 
of said rating decision, and are essentially similar to the 
results on other VA audiologic examinations prior to February 
7, 1995.  Based on this degree of disability shown, an 
evaluation for the service-connected bilateral defective 
hearing in excess of 10 percent for the period prior to 
February 7, 1995 is not warranted.  In this regard, the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) (Court) 
explained in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  

With respect to the period from February 7, 1995 through June 
9, 1999, on February 7, 1995 VA examination, the recorded 
pure tone thresholds were the following (in decibels):  For 
the right ear, 60 at 1,000 Hertz, 65 at 2,000 Hertz, 85 at 
3,000 Hertz, and 85 at 4,000 Hertz; and for the left ear, 95 
at 1,000 Hertz, no response at 2,000 Hertz, 105 at 3,000 
Hertz, and no response at 4,000 Hertz.  Based on said scores, 
the average pure tone thresholds therefore were 73.75 and 100 
for the right and left ears, respectively.  His speech 
recognition ability was recorded at 90 percent and 52 percent 
for the right and left ears, respectively.  On June 1995 VA 
examination, the recorded pure tone thresholds were the 
following (in decibels):  For the right ear, 35 at 1,000 
Hertz, 30 at 2,000 Hertz, 50 at 3,000 Hertz, and 55 at 4,000 
Hertz; and for the left ear, 95 at 1,000 Hertz, 95 at 2,000 
Hertz, 105 at 3,000 Hertz, and 120+ at 4,000 Hertz.  Based on 
said scores, the average pure tone thresholds therefore were 
42.5 and 103.75 for the right and left ears, respectively.  
His speech recognition ability was recorded at 84 percent and 
64 percent for the right and left ears, respectively.  

On April 1997 VA examination, the recorded pure tone 
thresholds were the following (in decibels):  For the right 
ear, 55 at 1,000 Hertz, 45 at 2,000 Hertz, 60 at 3,000 Hertz, 
and 65 at 4,000 Hertz; and for the left ear, 95 at 1,000 
Hertz, 90 at 2,000 Hertz, 95 at 3,000 Hertz, and 100 at 4,000 
Hertz.  Based on said scores, the average pure tone 
thresholds therefore were 56.25 and 95 for the right and left 
ears, respectively.  His speech recognition ability was 
recorded at 88 percent and 44 percent for the right and left 
ears, respectively 

With application of the aforementioned regulations to the 
facts of this case, for the period from February 7, 1995 
through June 9, 1999, the Board finds that since on said 
February 7, 1995 VA examination, the puretone threshold 
average in the right ear was 73.75 decibels with speech 
recognition ability of 90 percent (Level III), and puretone 
threshold average in the other ear was 100 with speech 
recognition ability of 52 percent (Level IX), a 20 percent 
rating for the service-connected bilateral defective hearing 
was appropriate under 38 C.F.R. §§ 4.85, 4.87, Code 6102.  
See Lendenmann.  Parenthetically, the results on said 
February 7, 1995 VA examination represented a greater 
severity of hearing acuity impairment than the results on 
subsequent June 1995 and April 1997 VA audiologic 
examinations (since the June 1995 and April 1997 VA 
examinations results represented Level II and VIII and Level 
II and IX bilateral hearing acuity respectively, which would 
have warranted only a 10 percent rating under Code 6101).  
The rating was assigned effective the date shown, and there 
is no basis for assigning the rating earlier as entitlement 
to the higher rating was not shown the earlier date.

With respect to the period on and subsequent to June 10, 
1999, in addition to the aforestated regulations for rating 
defective hearing acuity in effect prior to June 10, 1999, 
the amended regulations effective June 10, 1999 are for 
application.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

A July 8, 1999 VA examination was conducted and the recorded 
pure tone thresholds were the following (in decibels):  For 
the right ear, 55 at 1,000 Hertz, 60 at 2,000 Hertz, 65 at 
3,000 Hertz, and 75 at 4,000 Hertz; and for the left ear, 100 
at 1,000 Hertz and 105+ at 2,000, 3,000, and 4,000 Hertz.  
Based on said scores, the average pure tone thresholds 
therefore were 63.75 and 103.75 for the right and left ears, 
respectively.  His speech recognition ability was recorded at 
84 percent and 30 percent for the right and left ears, 
respectively.  The audiologist commented that there was 
profound mixed hearing loss in the right ear with very poor 
word recognition ability; moderate to severe hearing loss in 
the left ear with fair word recognition ability; and that 
results were slightly poorer than those obtained in 1997.  
Although a July 26, 1999 VA examination was conducted, since 
audiometric test results did not include puretone thresholds 
at 3000 Hertz as required by 38 C.F.R. § 4.85, said 
examination was inadequate for rating purposes.  

VA outpatient treatment records indicated that in September 
and October 1999, right otitis externa with total right ear 
stenosis was reported.  An October 1999 VA examination was 
not adequate for rating purposes with respect to the left 
ear, since left ear hearing acuity was not measured.  
However, on that examination, the recorded pure tone 
thresholds for the right ear were 55 at 1,000 Hertz, 60 at 
2,000 Hertz, 65 at 3,000 Hertz, and 75 at 4,000 Hertz.  Based 
on said scores, the average pure tone threshold therefore was 
63.75 with speech recognition ability recorded at 82 percent, 
for the right ear.  

A January 2000 VA examination was conducted and the recorded 
pure tone thresholds were the following (in decibels):  For 
the right ear, 60 at 1,000 Hertz, 70 at 2,000 Hertz, 70 at 
3,000 Hertz, and 75 at 4,000 Hertz; and for the left ear, 110 
at 1,000 Hertz and 110+ at 2,000, 3,000, and 4,000 Hertz.  
Based on said scores, the average pure tone thresholds 
therefore were 68.75 and 110+ for the right and left ears, 
respectively.  His speech recognition ability was recorded at 
68 percent and 0 percent for the right and left ears, 
respectively.  An otoscopic examination noted an obvious skin 
growth closing off the right ear canal; and tympanometric 
testing showed the skin growth resulted in total occlusion.  
The left ear showed evidence of a mastoidectomy.  It was 
recommended that he continue to wear a hearing aid and that 
his hearing aid needed repair.  

With application of the aforementioned old and amended 
regulations to the facts of this case, for the period on and 
subsequent to June 10, 1999, the Board finds that since on 
said July 8, 1999 VA examination, the puretone threshold 
average in the right ear was 63.75 decibels with speech 
recognition ability of 84 percent (Level III), and puretone 
threshold average in the other ear was 103.75 with speech 
recognition ability of 30 percent (Level XI), a rating in 
excess of the currently assigned 50 percent for the service-
connected bilateral defective hearing is not warranted under 
either (1) the old or amended version of 38 C.F.R. § 4.85 
(since Level III and Level XI bilateral hearing acuity 
warrants only a 20 percent rating under Table VII) or (2) 
under the amended 38 C.F.R. § 4.86(a), Table VIa (since Level 
V for the right ear and Level XI for the left ear warrants 
only a 40 percent rating).  

Although said October 1999 VA examination only measured right 
ear hearing acuity, even assuming arguendo that the prior 
left ear hearing acuity had remained the same, a rating in 
excess of the currently assigned 50 percent for the service-
connected bilateral defective hearing is not warranted under 
either (1) the old or amended version of 38 C.F.R. § 4.85 
(since Level IV and Level XI bilateral hearing acuity 
warrants only a 30 percent rating under Table VII) or (2) 
under the amended 38 C.F.R. § 4.86(a), Table VIa (since Level 
V for the right ear and Level XI for the left ear warrants 
only a 40 percent rating).  

Additionally, the Board finds that since on said January 2000 
VA examination, the puretone threshold average in the right 
ear was 68.75 decibels with speech recognition ability of 68 
percent (Level VI), and puretone threshold average in the 
other ear was 110+ with speech recognition ability of 0 
percent (Level XI), a rating in excess of the currently 
assigned 50 percent for the service-connected bilateral 
defective hearing is not warranted under either (1) the old 
or amended version of 38 C.F.R. § 4.85 (since Level VI and 
Level XI bilateral hearing acuity warrants a 50 percent 
rating under Table VII) or (2) under the amended 38 C.F.R. 
§ 4.86(a), Table VIa (since Level V for the right ear and 
Level XI for the left ear warrants only a 40 percent rating).  
See Lendenmann.  

It should be added that the amended 38 C.F.R. § 4.86(b) is 
not applicable here, since the puretone threshold is not 30 
decibels or less at 1000 Hertz on any of said audiometric 
examinations during the period on and subsequent to June 10, 
1999.  

Finally, the evidence does not show that for the periods in 
question, the service-connected bilateral hearing loss 
presented or presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards, as is required for an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Since 
the preponderance of the evidence is against allowance of the 
appellate issues for the aforestated reasons, the benefit-of-
the-doubt doctrine is inapplicable.  38 C.F.R. § 3.102 
(2000).


ORDER

An evaluation in excess of 10 percent for bilateral defective 
hearing, for the period prior to February 7, 1995; an 
evaluation in excess of 20 percent for said disability, for 
the period from February 7, 1995 through June 9, 1999; and an 
evaluation in excess of 50 percent for said disability, for 
the period on and subsequent to June 10, 1999, are denied.  
The appeal is denied in its entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

